Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and arguments filed on 03/08/2022.
Claims 1-8 are pending. 
Claims 1 and 3 are independent. 


Response to Arguments
Applicant’s arguments, see pages 6-11, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okubo et al. (US 6,515,442).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2013/0234642) in view of Okubo et al. (US 6,515,442).

Re claim 1, Igarashi teaches (Figures 1-2) a motor drive device which drives a motor (1a) to which a load is connected, the motor drive device comprising:
a damping filter unit (111) which includes one or more stages of damping filters (Fig. 1), the damping filter unit applying, to a position command (p.sub.ref) corresponding to a target position of the motor, a damping filter (121) determined from among the one or more stages of the damping filters based on a model parameter corresponding to a model of a first device including the load and the motor (para 34), and outputting a filtered position command (p.sub.a) to which the damping filter (121) has been applied, the one or more stages of the damping filters reducing vibration of the first device (para 34-35);
a servo controller (112) which gives a first torque command (T.sub.B) to the motor based on the filtered position command (para 34); and
a vibration determination unit (122) which determines presence or absence of vibration in the device (para 32).
but fails to explicitly teach a low-pass filter unit which generates:
a second signal by removing a frequency component higher than or equal to a predetermined cutoff frequency from a fist signal output from a detector that detects a position of the motor;  and
a second torque command by removing the frequency component higher than or equal to the predetermined cutoff frequency from the first torque command output from the servo controller,
a parameter estimation unit which estimates the model parameter from the second signal and the second torque command.
Okubo teaches (Figure 2) a low-pass filter unit (27) which generates:
a second signal (col 6 lines 34-59) by removing a frequency component higher than or equal to a predetermined cutoff frequency from a fist signal output from a detector that detects a position of the motor (outputs signal with high-frequency components eliminated); and
a second torque command (torque correction signal) by removing the frequency component higher than or equal to the predetermined cutoff frequency from the first torque command output from the servo controller (col 6 lines 51-59; “denotes a section for torque correction evaluation which varies the torque corrective gain based on the above described position deviation signal, and 30 denotes a subtracter which subtracts the torque correction signal from the torque command and outputs a new torque command Tref”),
a parameter estimation unit (28) which estimates the model parameter from the second signal and the second torque command (col 6 lines 34-59; “a coefficient multiplier which multiplies the output from the above described low-pass filter by a coefficient .alpha. as a torque corrective gain and outputs a torque correction signal”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the lowpass filter of Igarashi with the lowpass filter of Okubo to suppress minute vibration (see Okubo; col 7 lines 14-16).

Re claim 2, Igarashi in view of Okubo teaches the motor drive device according to claim 1, wherein the vibration determination unit determines the presence or the absence of the vibration in the model by using the second torque command and the model parameter (see Okubo; col 7 lines 1-28).

Re claim 3, Igarashi teaches (Figures 1-2) a servo adjustment method performed by a motor drive device which drives a motor (1a) to which a load is connected, 
wherein the motor drive device includes:
a damping filter unit (111) which includes one or more stages of damping filters (Fig. 1), the damping filter unit applying, to a position command (p.sub.ref) corresponding to a target position of the motor, a damping filter (121) determined from among the one or more stages of the damping filters based on a model parameter corresponding to a model of a first device including the load and the motor (para 34), and outputting a filtered position command (p.sub.a) to which the damping filter (121) has been applied, the one or more stages of the damping filters reducing vibration of the first device (para 34-35),
a servo controller (112) which gives a first torque command (T.sub.B) to the motor based on the filtered position command (para 34);
the servo adjustment method, comprising:
positioning the load based on the position command generated by the position command generator, when i stage of damping filter among the one or more stages of the damping filters is set (para 26), i being greater than or equal to 0 (para 26);
determining presence or absence of a vibration component of an (i+1)th inertia system in the model (para 32); and
activating an (i+1)th stage damping filter and setting the model parameter estimated, when the vibration component of the (i+1)th inertia system has been determined to be present in the determining (para 32),
wherein the estimating, the determining, and the setting are repeated till the vibration component is determined to be absent in the determining (para 32);
but fails to explicitly teach estimating the model parameter from:
a rotational speed of the motor obtained by applying a low-pass filter to a first signal output from a detector that detects a position of the motor; and 
a second torque command obtained by applying the low-pass filter to the first torque command.
Okubo teaches (Figure 2) estimating the model parameter from:
a rotational speed of the motor (col 6 lines 34-59) obtained by applying a low-pass filter (27) to a first signal output from a detector that detects a position of the motor (outputs signal with high-frequency components eliminated); and 
a second torque command (torque correction signal) obtained by applying the low-pass filter to the first torque command (col 6 lines 51-59; “denotes a section for torque correction evaluation which varies the torque corrective gain based on the above described position deviation signal, and 30 denotes a subtracter which subtracts the torque correction signal from the torque command and outputs a new torque command Tref”).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to replace the lowpass filter of Igarashi with the lowpass filter of Okubo to suppress minute vibration (see Okubo; col 7 lines 14-16).

Re claim 4, Igarashi in view of Okubo teaches the servo adjustment method according to claim 3, wherein in the determining, the presence or the absence of the vibration in the model is determined by using the second torque command and the model parameter (see Okubo; col 7 lines 1-28).

Re claim 6, Igarashi in view of Okubo teaches the servo adjustment method according to claim 4,
wherein, in the estimating, an intermediate torque is estimated by using the rotational speed of the motor and the model parameter (see Okubo; col 6 lines 34-59), and
in the determining, the presence or absence of the vibration in the model is determined by
using the intermediate torque, the second torque command, and the model parameter estimated in
the estimating (see Okubo; col 7 lines 1-28).

Re claim 7, Igarashi in view of Okubo teaches the servo adjustment method according to claim 1,
wherein the parameter estimation unit includes an intermediate torque estimation unit which estimates an intermediate torque by using the rotational speed of the motor and the model parameter (see Okubo; col 6 lines 34-59), and

the vibration determination unit determines the presence or absence of the vibration in the model by using the intermediate torque, the second torque command, and the model parameter (see Okubo; col 7 lines 1-28).

Re claim 8, Igarashi in view of Okubo teaches the servo adjustment method according to claim 1, further comprising a position command generator (see Okubo; Fig. 1; 12; Position Control Section) which generates the position command (see Okubo; Col 6 lines 4-15).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Igarashi et al. (US 2013/0234642) in view of Okubo et al. (US 6,515,442) as applied to claim 3 above, and further in view of Ishii et al. (US 2016/0291551).

Re claim 5, Igarashi in view of Okubo teaches the servo adjustment method according to claim 3, further comprising:
but fails to explicitly teach reducing a cutoff frequency of the low-pass filter,
wherein the estimating and the reducing are repeated, and the model parameter estimated when the cutoff frequency is lower than or equal to a resonance frequency of the model estimated in the estimating is applied to the (i+1)th stage damping filter.
Ishii teaches (Figure 1) reducing a cutoff frequency of the low-pass filter (para 47),
wherein the estimating and the reducing are repeated (para 47), and the model parameter estimated when the cutoff frequency is lower than or equal to a resonance frequency of the model estimated in the estimating is applied to the (i+1)th stage damping filter (para 47).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Igarashi with that taught by Ishii to provide a parameter setting method and a parameter setting apparatus for a positioning apparatus which allow the frequency band to be removed by the damping filter to be reset to a proper value corresponding to a handled object quickly without using a trial-and-error method (see Ishii, para 12).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846